AO 245B (CASDRev. 02/18) Judgmeut in a Criminal Case for Revocations



                                    UNITED STATES DISTRICT COUR
                                          SOUTHERN DISTRICT OF CALIFORNIA

             UNITED STATES OF AMERICA
                                                                    (For Revocation ofProbation or Supervised Release)
                                                                    (For Offenses Committed On or After November 1, 1987)
                               v.
  HECTOR RAMON GONZALEZ-CANDELARIO (I)
                                                                       Case Number:        18CR7129-MMA

                                                                    Danielle Iredale
                                                                    Defendant's Attorney
REGISTRATION NO.                03732049

o -
THE DEFENDANT:
lZl   admitted guilt to violation ofallegation(s) No.      1,2

D     was found guilty in violation ofallegation(s) No.                                              after denial of guilty.
                                                          �������-




Accordingly, the court has adjudicated that the defendant is guilty ofthe following allegation(s):

Allegation Number                 Natnre of Violation
               1                    Committed a federal, state, or local offense
               2                    Illegal entry into the United States




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of1984.

          IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                     HON. Michael M. Anello
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                                  18CR7129-MMA
AO 24SB (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:               HECTOR RAMON GONZALEZ-CANDELARIO(!)                                       Judgment - Page 2 of2
CASE NUMBER:              18CR7129-MMA


                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SEVEN(7) MONTHS WITH THREE(3) MONTHS TO RUN CONSECUTIVE AND FOUR(4) MONTHS TO RUN
 CONCURRENT TO 18CRI 899-MMA




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:

       D    at

       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

        D    as notified by the United States Marshal.

        D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                          , with a certified copy of this judgment.



                                                                 UNITED STATES MARSHAL




                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      18CR7129-MMA
